206 P.3d 1240 (2009)
PHI TRINH, Juan Rodriguez, and Mattie Bailey, individually and as representatives of a Class, Respondents,
v.
SEATTLE CITY LIGHT, a department of the City of Seattle, a municipality, Petitioner,
Dana Backiel, individually, Gary Zarker, individually, and Robert Royer, individually, Defendants.
No. 82275-1.
Supreme Court of Washington.
April 29, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its April 28, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Review of the issues raised in the Respondents' answer is denied except that review of the issue of attorney fees requested at the Court of Appeals is granted and this case is remanded to the Court of Appeals to address that issue. The Respondents' request for attorney fees in this Court is denied. The Petitioner's motion to supplement the record is denied.
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE